United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3420
                                   ___________

Dennis Lee Kucera,                     *
                                       *
                   Appellant,          *
                                       *
      v.                               *
                                       * Appeal from the United States
Everett O. Inbody; Alan G. Gless;      * District Court for the District
United Nebraska Bank; Jeff Johnson;    * of Nebraska.
Thomas M. Maul; James Papik: Eugene *
G. Schumacher; Ernest J. Osantowski; *        [UNPUBLISHED]
Francis E. Osantowski; Leo J.          *
Osantowski; Cark K. Hart,              *
                                       *
                   Appellees.          *
                                  ___________

                             Submitted: April 7, 2000

                                  Filed: April 26, 2000
                                   ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Dennis Lee Kucera appeals the district court's Federal Rule of Civil Procedure
11 order sanctioning Kucera $1,000 for filing harassing litigation. This case is the
fourth in a chain of similar lawsuits brought by Kucera against the same parties. In
each case, the district court dismissed Kucera's complaint for lack of subject matter
jurisdiction and for failure to state meritorious claims. Having admonished Kucera in
the earlier cases that he could be sanctioned if he continued to file meritless lawsuits,
the district court ordered a $1,000 sanction in this case. Having reviewed the record
and the parties' briefs, we find no abuse of discretion in the district court's decision to
sanction Kucera for bringing oppressive litigation. Having satisfied ourselves that the
district court responded appropriately to Kucera's relentless pursuit of frivolous
litigation and that no useful purpose will be served by an extended opinion, we affirm
without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-